

Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT


This Retirement and Consulting Agreement (the “Agreement”), effective as of May
24, 2010, is entered into by and between Technology Research Corporation, a
Florida corporation having its principal offices located at 5250 140th Avenue
North, Clearwater, Florida 33760 (the “Company”) and  Raymond B. Wood, whose
address is 1760 Allens Creek Drive, Clearwater, Florida 33764 (the “Executive”).


BACKGROUND INFORMATION


Executive, a founder of the Company, has served as a member of the Company’s
Board of Directors and as Senior Vice President and Director of Government
Operations and Marketing since the Company’s inception in 1981.  The Company and
Executive have agreed that Executive will retire and resign his position as a
senior executive officer effective as of August 5, 2010 and the parties hereto
have agreed that Executive will thereafter provide services to the Company as a
consultant from August 5, 2010 through August 4, 2012.  The parties have also
agreed that Executive will continue to serve as a member of the Company’s Board
of Directors until the Company holds its 2010 annual meeting of
stockholders.  Accordingly, the parties wish to enter into this Agreement to set
forth the terms and conditions related to Executive’s retirement, as well as the
consulting services to be provided following such retirement.  In consideration
of the agreements and mutual promises contained herein and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged.  The parties agree as follows:


OPERATIVE PROVISIONS


1. Executive Retirement.  Executive agrees that the effective date of his
retirement as a senior executive officer of the Company will be August 5, 2010
(the “Retirement Date”).  Effective as of the Retirement Date, Executive shall
be deemed to have resigned his employment and his positions with the Company as
Senior Vice President and Director of Government Operations and
Marketing.  Executive will continue to serve as a member of the Company’s Board
of Directors until the date of the Company’s 2010 annual stockholders’ meeting,
presently expected to be held on August 5, 2010.  Commencing on the Retirement
Date, Executive shall serve as an independent consultant to the Company on the
terms set forth in this Agreement.  For purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), Executive’s termination of
employment on the Retirement Date will constitute a “separation from service”
within the meaning of Section 409A (as defined in Section 8b of this Agreement).
 
2. Retirement Related Agreements.  In consideration of the payment of
compensation, providing benefits and making adjustments to outstanding equity
awards to which Executive is not currently entitled or that are not required to
be provided by law, subject to Executive signing a general release of claims in
the form related hereto as Exhibit “A” (the “Release”), the parties hereto agree
that:
 
a. On the Retirement Date, the Company shall pay Executive his unpaid base
salary through the Retirement Date plus any accrued and unused vacation pay
benefits provided under the Company’s employment policies. In addition, the
Company agrees to reimburse Executive for any business expenses incurred prior
to the Retirement date in accordance with Company’s policies.
 
b. As of the Retirement Date, Executive has been granted stock options and
restricted stock awards, as more particularly described in Exhibit “B”
hereto.  The parties hereto acknowledge and agree that all unvested stock
options to purchase Company common stock held as of the Retirement Date will
vest immediately and become exercisable in full and will remain exercisable by
Executive for the period referenced in the applicable stock option
agreement.  In addition, the parties agree that all restricted stock awards
granted to Executive that are listed on Exhibit B hereto and not otherwise
forfeitable will vest immediately on the Retirement Date.
 
3. Fiscal Year 2011 and 2012 Bonus.  Executive shall remain eligible to receive
a bonus in an amount not to exceed $50,000 for the twelve month periods ending
August 4, 2011 and 2012 pursuant to certain target and performance metrics
established by the Company’s Chief Executive Officer.  The parties further agree
that any bonus payment, if awarded, shall be paid in accordance with the terms
of applicable incentive arrangements and targets, as determined by the Company’s
Chief Executive Officer.
 
4. Consulting Services.  During the period commencing on the Retirement Date and
ending two years later on August 4, 2012, unless sooner terminated as herein
provided (the “Consulting Period”), Executive shall provide consulting services
to the Company with respect to strategic, operational and marketing matters
regarding the Company’s government operations and military related products, as
reasonably requested by the Company’s Chief Executive Officer.  Such services
may consist of any matters of concern to the Company’s Chief Executive Officer;
provided that the Company will take into consideration Executive’s other
business and personal commitments that may arise during the Consulting
Period.  Although Executive shall not be required to devote a minimum number of
hours in performing his duties under this Agreement, the parties hereto
acknowledge that the services provided by Executive shall be performed during
the Company’s normal business hours.  In no event shall be the number of hours
rendered or performed by Executive exceed the maximum number of hours Executive
may provide to the Company without impairing the separation from service which
will result from Executive’s retirement from the Company.
 
5. Duties.  During the Consulting Period, whether the initial term or successor
term, the Executive shall provide consulting services to the Company as
requested by the Company’s Chief Executive Officer under Section 4 above.  Such
duties shall include, but not be limited to:
 
a. representing the Company’s interests in promoting, marketing and carrying out
the Company’s business plan for its products and operations;
 
b. furnishing the Company with technical advice and expertise as reasonably
requested that falls within the range of knowledge and experience of Executive;
 
c. providing technical support for the Company’s military customers,
sub-contractors and client accounts and for potential new government procurement
accounts, and to assist the Company, when requested, regarding product assembly,
production and operational matters for the Company’s military sales and
government procurement contracts;
 
d. maintaining and enhancing the Company’s relationships with existing customers
where Executive has knowledge, experience and previous business relationships
with such customers, and business partners;
 
e. providing technical support, advice and assistance to the Company, its
representatives and legal counsel with respect to the Company’s intellectual
property assets and protection or defense of the Company’s patents and
intellectual property rights; and
 
f. assisting the Company’s Chief Executive Officer and its executive management
team in carrying out the Company’s marketing, product development and business
plans.
 
The parties hereto acknowledge and agree that the duties of Executive set forth
in this Section will be performed solely by Executive for the
Company.  Executive may not substitute any other person or entity to perform his
duties under this Agreement, without the Company’s consent.
 
6. Consulting Fees; Expense Reimbursement.  The Company agrees to pay Executive,
for the consulting services provided by Executive, a consulting fee of $100,000
per year during the Consulting Period, payable in equal monthly installments on
the first day of each month commencing on August 5, 2010.  Executive shall also
be entitled to be reimbursed for any out-of-pocket costs incurred in performing
such duties provided that such expenses are approved in accordance with the
Company’s standard policies and are reasonably substantiated.  No reimbursement
will be made to Executive for the costs of transportation to the Company’s
corporate offices in Clearwater, Florida from Executive’s principal residence.
 
7. No Other Benefits.  This Agreement shall not entitle Executive to any rights
or benefits afforded to the Company’s employees, or to participate in any
medical, dental or other health plan, disability insurance, unemployment
insurance, worker’s compensation, pension plan, profit-sharing plan or life
insurance plan that the Company may have adopted or maintained or may hereafter
adopt or maintain.  Executive shall not be entitled to receive from the Company
any sick pay or vacation pay.  Executive is responsible for providing, at
Executive’s own expense, worker’s compensation and other required insurance, as
well as all licenses and permits, necessary for Executive to perform services
hereunder.
 
8. Tax Matters and Section 409A Compliance.
 
a. Withholding. Executive acknowledges that all amounts and benefits payable
under this Agreement are subject to deduction and withholding to the extent
required by applicable law.
 
b. Section 409A. This Agreement is intended to comply with, or otherwise be
exempt from Section 409A of the Code, and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”).
 
(i) Notwithstanding any provision to the contrary in this Agreement, if
Executive, at the time of his termination of employment or service which
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) (“Separation from Service”), is deemed to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death. Upon
the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
 
(ii) To the extent that any reimbursements provided to Executive under the
Agreement are deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A, such amounts shall be paid or reimbursed to
Executive promptly, but in no event later than December 31 of the year following
the year in which the expense is incurred, the amount of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
Executive’s right to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.
 
(iii) Executive’s right to receive any installment payments under the Agreement
shall be treated as a right to receive a series of separate payments and,
accordingly, each such installment payment shall at all times be considered a
separate and distinct payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
 
(iv) Notwithstanding anything in the Agreement to the contrary, any compensation
or benefits payable under the Agreement that constitute “nonqualified deferred
compensation” within the meaning of Section 409A and which are designated under
the Agreement as payable upon the Executive’s termination of employment shall be
payable only upon Executive’s Separation from Service.
 
c. Additional Amendments. The Company and Executive agree that they will execute
any and all amendments to this Agreement as they mutually agree in good faith
may be necessary to ensure compliance with the provisions of Section 409A.
 
9. Independent Contractor Status.  Executive shall, at all times, and for all
purposes, be deemed an independent contractor with respect to the
Company.  Accordingly, Executive and the Company acknowledge the following:
 
a. Executive shall not be deemed to be employed by the Company for purposes of
the Federal Social Security Act or any federal or state law concerning
employment, compensation for employment services rendered or insurance for
injuries sustained in the performance of his services, and Executive shall be
required to file all tax forms required of an independent contractor and shall
be solely responsible for the payment and reporting of any taxes due on whatever
remuneration is paid by the Company to Executive hereunder; and
 
b. Executive is engaged in his own independent business; accordingly, Executive
shall not be eligible for, or participate in, any pension, health or other
fringe benefit plan or stock option plan of the Company.
 
10. Covenants by Executive.  Executive agrees that:
 
a. He will not seek or accept a nomination to the Board at the Company’s 2010
annual meeting of its stockholders;
 
b. During the Consulting Period, Executive agrees to be bound by the Company’s
Code of Ethics and Code of Conduct as currently in effect.  In the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
the Company’s Code of Ethics and Code of Conduct, the terms of this Agreement
shall control; and
 
c. During the Consulting Period, Executive agrees to refrain from any
disparaging or negative statements or comments about the Company and its
employees, officers, and directors, including, without limitation, the business,
products, intellectual property, financial standing, or
employment/compensation/benefit practices of the Company, and the Company agrees
to refrain from any disparaging or negative statements or comments about
Executive; provided that the foregoing shall not be construed to prevent either
party from testifying truthfully before any court, tribunal or other legal
proceeding. Executive understands that the Company’s non-disparagement
obligations under this section extend only to the Company’s Board of Directors
and officers that report directly to the Chief Executive Officer and only for so
long as each individual is an employee or director of the Company.
 
11. Conflict of Interest; Confidentiality.  During the term of the Agreement,
Executive agrees not to participate in any other consulting services for another
person, firm or entity that competes with the Company’s electrical safety
products, military and government products, engine generator set control
products, voltage regulators, inverters, battery charger products and any
products or services manufactured, marketed or promoted by the Company during
the term of this Agreement.  In addition, Executive shall not communicate or
divulge to, or use for the benefit of, any individual, association, partnership,
trust, corporation or other entity except the Company, any proprietary
information of the Company received by the Executive by virtue of performing his
duties under this Agreement, without first being in receipt of the Company’s
written consent to do so.  The restrictions on the Executive’s disclosure of the
Company’s proprietary information set out herein do not apply to such
information which (i) is now, or which hereafter, through no act or failure to
act on the part of the Executive, becomes generally known or available to the
public; or (ii) is required to be disclosed by a court of competent jurisdiction
or by an administrative or quasi-judicial body having jurisdiction over the
subject matter after the Executive has given the Company reasonable prior notice
of such disclosure requirement.
 
12. No Authority to Bind the Company.  The Executive has no authority to enter
into any contract or agreement on behalf of the Company.
 
13. Injunctive Relief; Certain Acknowledgments.  Executive acknowledges and
agrees that the services to be rendered by the Executive under this Agreement
and the rights and privileges granted to the Company under the Agreement are of
a special, unique, unusual, and extraordinary character which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
by damages in any action at law, and the breach by the Executive of any of the
provisions of this Agreement will cause the Company irreparable injury and
damage.  Executive expressly agrees that the Company shall be entitled to
injunctive and other equitable relief (without the requirement to post bond) as
a court of competent jurisdiction may deem necessary or appropriate to restrain
Executive from committing any violation of such covenants, obligations or
agreement.  These injunctive remedies are cumulative and in addition to any
other right or remedy allowed by law.
 
14. Intent of Parties; Survival.  The covenants of the Executive contained in
Sections 10 and 11 of this Agreement shall be construed as agreements
independent of any other provision of Executive’s engagement and the existence
of any claim of the Executive against the Company shall not constitute a defense
to the enforcement by the Company of any covenant contained in such
sections.  The covenants contained in this Agreement shall survive termination,
expiration, non-renewal or cancellation of this Agreement.
 
15. Termination.
 
a.           General.                      The Executive can terminate this
Agreement if the Company has failed to pay the compensation payable under of
this Agreement and such failure continues for thirty (30) days after the date
that the Executive has provided written notice of such default to the Company
without the Company curing such default.  If the Company terminates Executive’s
service on behalf of the Company for “Cause” (as defined below) or Executive
terminates this Agreement prior to the termination of the Consulting Period,
Executive shall only be entitled to receive payment of any consulting fees and
any other payments required to be paid through the date of such termination.
 
b.           Death or Disability.  In the event of death or disability of
Executive, the Company agrees to pay the consulting fees payable under this
Agreement for a period of  ninety (90) days after the date of death or
disability (as defined below) as if his engagement as a consultant continued
through the period such payments are made.
 
c.           Termination for Cause.  For purposes of this Agreement, “Cause”
shall mean (i) the willful and continued failure of Executive to perform his
duties or covenants under this Agreement; or (ii) Executive’s willful engagement
in illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company.  For purposes of this Agreement, the term “Disability”
shall mean the Executive’s inability to perform his duties under this Agreement
for a period of ninety (90) consecutive business days as a result of incapacity
due to mental or physical illness which is determined to be total and permanent
by a physician selected by the Company or its insurers and reasonably acceptable
to Executive.
 
16. Indemnification.  The Company shall indemnify and hold Executive harmless
for any conduct within the course and scope of his duties as an employee,
director, officer or consultant of the Company consistent with the Company’s
obligations under applicable law, the Company bylaws and governance
documents.  In addition, during the Consulting Period, the Company agrees to
continue Executive’s coverage under all indemnification insurance policies under
which the Company’s officers and directors are covered.
 
17. Miscellaneous Provisions.
 
a. Cooperation.  Executive agrees to promptly do such acts, and execute, and
deliver all such papers, including but not limited to resignation from the board
of directors, as may be necessary or desirable in the sole discretion of the
Company to reflect Executive’s retirement.  Executive further agrees to provide
his best efforts to cooperate in any investigation or legal proceeding if
requested to do so by the Company, and agrees to exercise his best care and
efforts to protect the best interests of the Company (and its affiliates) to the
extent he is requested to participate in any such investigation or
proceeding.  Executive further agrees not to voluntarily cooperate or
participate in any investigation or legal proceeding on behalf of any person or
entity adverse to the Company (or its affiliates) without first being required
by legal process to do so.  In the event Executive’s participation or
cooperation is requested regarding any matter or issue in any way relating to
the Company (or its affiliates), Executive agrees to provide immediate
notification to the Company’s Chief Executive Officer.
 
b. Notices.  All notices under this Agreement shall be in writing and shall be
considered as properly given or made if hand delivered, sent by certified mail,
overnight delivery service, facsimile or e-mail and addressed to the location
set forth in the preamble to this Agreement or to such other address as any
party may have designated by like notice furnished to all other parties
hereto.  All notices, except change of address, shall be deemed effective when
deposited in the U.S. mail, received by an overnight carrier or other delivery
service or, when sent by facsimile or e-mail, when confirmation of delivery is
obtained by the sender.  Notices of change of address shall be deemed given when
received.
 
c. Entire Agreement.  This Agreement sets out the entire agreement between the
parties hereto on the subject matter hereof and supersedes and replaces any and
all prior agreements, understandings or arrangements between the parties,
written or oral, with respect to the subject matter hereof.
 
d. Amendments; Waivers.  No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the parties to this Agreement.  Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the party granting such
waiver in any other respect or at any other time.
 
e. Headings; Counterparts.  The headings of this Agreement are inserted for
purposes of convenience and identification only, and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which shall, together, constitute
one and the same instrument.  The exchange of copies of this Agreement and any
ancillary agreements, and of signature pages, by facsimile transmission shall
constitute effective execution and delivery of this Agreement or the ancillary
agreements, as applicable, as to the parties and may be used in lieu of the
original Agreement or ancillary agreements, as applicable, for all
purposes.  Signatures of the parties transmitted by facsimile shall be deemed to
be their originals for all purposes.
 
f. Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
g. Assignment.  This Agreement, including, but not limited to the agreements
contained in Sections 10 and 11 regarding confidentiality, shall be assignable
by the Company without the prior written consent of the Executive.  This
Agreement shall inure to the benefit of and be enforceable by the successors and
assigns of the Company, including any successor or assign to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock or
otherwise.  This is a personal service contract which shall not be assignable by
the Executive.
 
h. Arbitration.  Any dispute or disagreement arising out of this Agreement or
claimed breach, except that which involves a right of injunctive relief, shall
be resolved by arbitration in Clearwater, Florida, under the rules of the
American Arbitration Association.  The arbitrator’s decisions shall be final and
binding upon the parties and judgment may be entered in any court.
 
i. Choice of Law; Venue; Jurisdiction.  The undersigned expressly agree, to the
extent not otherwise barred by applicable law, that all terms and provisions
hereof shall be governed, interpreted and construed in accordance with the laws
of the State of Florida, and that venue, for all purposes, shall lie in Pinellas
County, Florida.  The parties further agree that, irrespective of any wording
that might be construed to be in conflict with this paragraph, this Agreement is
one for performance in Florida.  The parties to this Agreement hereby agree that
each waives any objection, whether constitutional, statutory or otherwise, to a
Florida court taking jurisdiction of any dispute between them.  By entering into
this Agreement, each party understands that he or it might be called upon to
answer a claim asserted in a Florida court.
 
j. Legal Fees and Costs.  If a legal action is initiated by any party to this
Agreement against the other party arising out of or relating to the alleged
performance or non-performance of any right or obligation established hereunder,
any and all fees, costs and expenses reasonably incurred by each successful
party or its legal counsel in investigating, preparing for, prosecuting,
defending against, or providing evidence, producing documents or taking any
other action in respect of, such action shall be the obligation of and shall be
paid or reimbursed by the unsuccessful party.
 
k. Waiver. The waiver by the Company of a breach of this Agreement shall not be
construed as a waiver of any subsequent breach by the Executive. The refusal or
failure of the Company to enforce the restrictive covenants contained herein or
contained in any other similar agreement against any other employee, agent, or
independent contractor of the Company, for any reason, shall not constitute a
defense to the enforcement of this Agreement by the Company against the
Executive, nor shall it give rise to any claim or cause of action by such
Executive against the Company.
 
l. Acknowledgments.   Executive acknowledges that he has been provided with a
copy of this Agreement for review prior to signing it, that the Company has
encouraged the Executive to have this Agreement reviewed by his attorney prior
to signing it and that the Executive understands the purposes and effects of
this Agreement.
 
m. Execution of Additional Documents.  Each party hereto agrees to execute and
deliver such documents as may be necessary or desirable to carry out the
provisions of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
this 24th day of May, 2010.




[SIGNATURES FOLLOW ON NEXT PAGE]



749175.3
 
 

--------------------------------------------------------------------------------

 







TECHNOLOGY RESEARCH CORPORATION




By:           /s/ Owen
Farren                                                                
Name:      Owen Farren 
Title:        Chief Executive
Officer                                                                




EXECUTIVE




/s/ Raymond B.
Wood                                                                           
Raymond B. Wood

 
749175.3
 
 

--------------------------------------------------------------------------------

 







EXHIBIT “A”


Mutual Release of Claims






This Mutual Release of Claims (this “Release”) is entered into in connection
with the Retirement and Consulting Agreement effective as of May 24, 2010 (the
“Agreement”) between Raymond B. Wood (the “Executive”) and Technology Research
Corporation (the “Company”).

 
1. Except for claims arising out of the promises contained in the Agreement, any
and all Claims (as defined below), which Executive may have against the Company
and which the Company may have against Executive arising out of Executive’s
employment with the Company or the termination of that employment, are fully and
completely settled, and all liability or potential liability arising out of any
such Claim is hereby released. “Claims”, as used in this Release, shall include
but not be limited to those based upon or arising out of any alleged violation
of Executive’s civil rights, wrongful discharge, breach of contract, tort,
common law, statutory and constitutional claims, or any state, local or federal
statute (including, but not limited to, the Americans with Disabilities Act;
Title VII of the Civil Rights Act of 1964, as amended; the Fair Labor Standards
Act; the Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act; the Sarbanes-Oxley
Act of 2002; the Family and Medical Leave Act; and any other law prohibiting
race, sex, sexual orientation, age, national origin, religion, disability, or
discrimination or harassment.


2. Executive voluntarily accepts the consideration cited herein, as sufficient
payment for the full, final and complete release stated herein, and agrees that,
with the exception of this Agreement between the parties to be effective on the
Retirement Date of this Agreement, no other promises or representations have
been made to Executive by the Company or any other person purporting to act on
behalf of the Company, except as expressly stated herein.


3. Executive understands that this is a full, complete, and final release of the
Company. As evidenced by the signature below, Executive expressly promises and
represents to the Company that he has completely read the Agreement and
understands its terms, contents, conditions, and effects.


4. Executive is advised to consult with an attorney prior to executing this
Agreement.


5. In addition to the release set forth above, Executive voluntarily and
knowingly waives all rights or claims arising under the Federal Age
Discrimination in Employment Act (the “ADEA”). This waiver is given only in
exchange for consideration set forth in the Agreement that is in addition to
anything of value to which Executive is entitled. This waiver does not waive
rights or claims that may arise under the ADEA after the date of execution of
this Release. Executive acknowledges that:


a. Executive is being given a period of twenty-one (21) days within which to
consider this Release; and
 
b. to the extent Executive executes this Release before the expiration of the
21-day period, Executive does so knowingly and voluntarily.
 
 
In order to cancel and revoke this Release, Executive must deliver to the
Company a written notice of cancellation and revocation within seven (7) days
after the Agreement is signed. Notwithstanding anything to the contrary in this
Release, any rights to indemnification for third-party claims to which Executive
is entitled in his capacity as an officer or director of the Company shall be
unaffected by this Release.
 


 
EXECUTIVE
 


By:  /s/ Raymond B. Wood 
Raymond B. Wood




TECHNOLOGY RESEARCH CORPORATION




By:  /s/ Owen
Farren                                                                           
Name:   Owen Farren 
Title:     Chief Executive
Officer                                                                

749175.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”




Unvested Stock Options and Restricted Stock Awards






Grant Date                                Grant Type                Grant
Price                     No. of Shares


8/13/07                                       
ISO                                3.43                                  3,333
9/11/07                                       
ISO                                3.57                                  1,945
3/6/2008                                      N-Q                                2.94                                  3,333
12/15/08                                      N-Q                                1.70                                  5,000
12/15/08                                      RS                                 
1.70                                  2,500

749175.3
 
 

--------------------------------------------------------------------------------

 
